DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non Final Rejection responsive to Applicant’s Request for Continued Examination filed 04/30/2021.
Claims 1-10, 12-21, and 23 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kotagiri et al. (US 2013/0024722) in view of Zhou et al. (US 2014/0297780).

With respect to claim 1, Kotagari discloses: A method for replicating virtual machine data from a primary cluster to a secondary cluster, comprising: determining, by a replication scheduler process, that a compute node of a plurality of compute nodes running within the primary cluster should perform replication of virtual machine data to a 
selecting a particular compute node, from the plurality of compute nodes, to replicate the virtual machine data of the particular virtual machine, based, at least in part, on the amount of virtual machine data of the particular virtual machine that is stored on the particular compute node ([0071], [0073]); and 
causing the particular compute node to copy the virtual machine data corresponding to the particular virtual machine to the target compute node of the secondary cluster ([0073], [0074]).  
Kotagari does not specifically disclose: for each compute node of a plurality of compute nodes running within the primary cluster.
However, Kotagari discloses: source server, local servers, and remote servers (Fig. 8), migration can occur amongst these servers ([0082]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that for each compute node/server, when a request is received, the above steps will be taken to ensure the state data is transferred for the particular virtual machine to ensure a smooth transition after migration.
	Kotagari does not specifically disclose wherein determining the amount of virtual machine data comprises determining a virtual machine footprint for the particular virtual 
	However, Zhou discloses: wherein determining the amount of virtual machine data comprises determining a virtual machine footprint for the particular virtual machine, the virtual machine footprint providing a measure of virtual machine data currently stored within a cache of the compute node ([0046]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhou into Kotagari to ensure the log files in Kotagari are stored in a cache in a high performance VM and the data is migrated when its’ cache hit rate is the highest among the other VMs. One of ordinary skill in the art would be motivated to make the combination to ensure that it does not take “many minutes” to transfer such “a big data set” such as hundreds of GB to the destination host ([0046], Zhou).

With respect to claim 2, Kotagari discloses: wherein: the particular compute node is selected based on the amount of virtual machine data, that belongs to a particular state of the particular virtual machine, that is stored on the particular compute node ([0066], lines 1-4, [0082]); and causing the particular compute node to copy the virtual machine data corresponding to the particular virtual machine comprises, copying, by the particular compute node, the virtual machine data that belongs to the particular state of the particular virtual machine (id.).  



With respect to claim 4, Kotagari discloses: wherein the virtual machine data represents one or more snapshot files of the particular virtual machine that represents a state of the particular virtual machine at a point in time ([0058], lines 10-13, [0082]).-28- 60442-0016  

With respect to claim 5, Kotagari discloses: wherein selecting the particular compute node to replicate the virtual machine data of the particular virtual machine is based on recency of the virtual machine data of the particular virtual machine that is stored on the particular compute node ([0082]).  

With respect to claim 6, Kotagari discloses:. The method of Claim 1, wherein causing the particular compute node to copy the virtual machine data comprises causing the particular compute node to copy to the secondary cluster all virtual machine data for the particular virtual machine that corresponds to a period between a prior replication point and a current replication point ([0082]).  

With respect to claims 12-17, they recite similar limitations as claims 1-6 and are therefore rejected under the same citations and rationale.

With respect to claim 23, it recites similar limitations as claim 1 and is therefore ejected under the same citations and rationale.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotagiri et al. (US 2013/0024722) in view of Zhou et al. (US 2014/0297780) in view of Bozek et al. (US 2012/0226866)

With respect to claim 7, Kotagari does not specifically disclose: further comprising prior to causing the particular compute node to copy the virtual machine data corresponding to the particular virtual machine to the secondary cluster, determining a target compute node, from one or more target compute nodes running on the secondary cluster, to send the copy of the virtual machine data based upon available cache space within the one or more target compute nodes.
	However, Bozek discloses: further comprising prior to causing the particular compute node to copy the virtual machine data corresponding to the particular virtual machine to the secondary cluster, determining a target compute node, from one or more target compute nodes running on the secondary cluster, to send the copy of the virtual machine data based upon available cache space within the one or more target compute nodes ([0094]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bozek to ensure the target node’s cache has enough space to accommodate the virtual machine.

With respect to claim 18, it recites similar limitations as claim 7 and is therefore rejected under the same citations and rationale.

Response to Arguments
In the remarks, Mr. Gustafson alleges that Kotagari's log file changes is not equivalent to an amount of virtual machine data stored on the compute node for the virtual machine. Examiner, respectfully, disagrees. The cited portions of Kotagari disclose that changes to a virtual machine are accumulated into a log file ([0066], lines 1-2). In this regard, the log file includes all changes pertaining to a virtual machine. It is, in essence, the changed data of the virtual machine. The log files includes blocks of data that changed ([0007], Kotagari). Furthermore, the log file will, at some point in time, be transferred to a recover server to carry out replication ([0066], lines 3-4). The amount of data is interpreted as a function of time in this instance. As disclosed in paragraph [0082], the log file selected is one that is desired from a particular time, and therefore a particular state of the virtual machine. Kotagari, therefore, discloses the amount based on the time of the log file that contains the relevant state data. Furthermore, Kotagari discloses that the log files are moved also based on time or a time interval ([0054]). Therefore it discloses a level of recency as “a level of recency” is interpreted as a temporal condition. As more time passes, more state data accumulates in the log file. Choosing a particular time will limit the amount of the change data that is utilized to replicate/recover the virtual machine. The remarks further allege that Zhou discloses only migration based on a priority order and not on the amount of data that is stored for the virtual machine. Examiner, respectfully, disagrees. Zhou in paragraph [0046], 13-15 discloses that it is desirable to "move blocks...when the cache size surpasses a threshold..." The SSD cache that are utilized in Zhou are for high performance VMs that store data that could reach hundreds of Gbs. The amount of data as embodied in the 

Allowable Subject Matter
Claims 8-10, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WISSAM RASHID/Primary Examiner, Art Unit 2195